Citation Nr: 1341543	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a January 2011 statement, the Veteran submitted a claim for unreimbursed private medical expenses for a heart attack on November 4, 2008.  There is no indication that the agency of original jurisdiction (AOJ) has yet addressed the Veteran's claim for unreimbursed private medical expenses incurred on November 4, 2008, and the matter is referred to the RO for adjudication.




FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§, 3.3.340, 4.16 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision grants entitlement to TDIU.  Therefore, no further notice or assistance is required to aid the Veteran in substantiating his claim Under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

In a TDIU claim received in April 2009, the Veteran reported working in sales from 1984 to 2002 and last worked in March 2004.  He had one year of college education, and had no other special training.  

Service connection is currently in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; chronic migraine headaches, evaluated as 30 percent disabling; and coronary artery disease, status post myocardial infarction and stent placement, evaluated as 10 percent disabling.  The Veteran's combined disability evaluation is 70 percent.  He, therefore, meets the requirements for a TDIU.  The remaining question is whether the Veteran's service-connected disabilities render him unemployable, without regard to age or non-service-connected disorders. 

The record reflects that the Veteran has not held full time work since 2005.  See July 2009 signed statement from a representative. 

The Social Security Administration (SSA) found the Veteran totally disabled primarily due to chronic ischemic heart disease and, secondarily, to affective/mood disorders, and considered him eligible for disability benefits since November 2008.

During his July 2013 hearing, the Veteran testified that he last worked in 2005 in a sales job that was less than full time and not too taxing, but left because it got to be "too much" and he "couldn't do it".  Id. at 13.  The Veteran's wife testified that she had known him since 1978, and he had had difficulty keeping a job ever since she knew him due to PTSD-related anger and irritability issues.  Id. at 11 and 14.

VA medical records, dated from 2007 to 2012, show treatment for PTSD 

In an October 2008 psychological evaluation performed in conjunction with the Veteran's SSA disability claim, Dr. W.D.C., indicated that the Veteran last worked three years ago but had not performed well and his employer was unhappy with his performance.  The psychologist found that the Veteran had adequate understanding, memory, and concentration, but it was unclear if the Veteran was beginning to have cognitive problems and a full cognitive evaluation was suggested.

In a May 2009 statement, J.H., a private licensed clinical social worker at Evers Psychological Associates, P.C., noted that the Veteran experienced PTSD that prevented him from maintaining gainful employment.

In December 2009, a VA psychologist examined the Veteran.  The Axis I diagnoses were chronic moderate PTSD and a cognitive disorder, not otherwise specified-deferred.  A score of 55 was assigned on the Global Assessment of Functioning (GAF) scale, commensurate with moderate symptoms.

In the VA examiner's opinion, the Veteran showed signs and symtoms of moderate PTSD.  There were no clear indications that his PTSD worsened to the point that it prevented him from focusing or attending appropriately to meet the demands of a job.  The examiner noted that the Veteran presented with complaints of inattention and poor short term memory that appeared to have worsened the past ten years.  

During the interview, the Veteran's chronological memory was spotty.  The examiner stated that there may be other processes at work that could account for worsening of attention and memory but, being out of work since 2005 might account for increased feelings of depression that might interfere with memory and concentration.

According to December 2009 report of VA examination for migraines, the Veteran had recurrent migraine headaches from time to time but they used to be more frequent.  The examiner stated that the functional impairment was moderately severe and recurrent from time to time and the headaches were better controlled and not so severe or prostrating in nature so the migraine headaches would not affect sedentary or physical employment status.

But, in the May 2013 statement, J.H., reiterated her opinion that the Veteran's service-connected PTSD prevented him from maintaining gainful employment.

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


